LATTIMORE, J.
Conviction for possessing intoxicating liquor; punishment, three years in the penitentiary.
Appellant’s motion for new trial was overruled on April 18, 1928. Appellant was allowed 90 days by order of the court in which to file bills of exception and statement of facts. Same were filed on July 18, 1928. Computation of time makes evident the fact that this was one day too late; hence same cannot be by us considered. The indictment correctly charges the law, and, no error appearing, the judgment is affirmed.